I respectfully dissent from the majority opinion and decree rendered in this case because the object and purpose of the proposed verbal proof of the alleged unlicensed and unrecorded previous marriage of the deceased was to make bigamous and to nullify a marriage that was duly licensed, solemnized and recorded. Public opinion and the laws of society cannot *Page 609 
ban unholy alliances unless the courts insist upon the observance of the forms prescribed for marriages. This court has been lenient in allowing parol proof of marriages, as a matter of charity towards the innocent, and for the good of society generally, but not where the effect was to nullify a marriage duly licensed and solemnly celebrated with the forms prescribed by law.